Exhibit 10.2
AMENDMENT TO THE
ISDA MASTER AGREEMENT AND SCHEDULE THERETO,
EACH DATED AS OF JUNE 24, 2005
     This Amendment to the ISDA Master Agreement (this “Amendment”) is made and
entered into effective as of May 29, 2009 between
J. ARON & COMPANY (“Aron”) and COFFEYVILLE RESOURCES, LLC (“Coffeyville”),
(individually, a “Party” and collectively, the “Parties”);
WITNESSETH
     WHEREAS, Aron and Coffeyville are parties to that certain ISDA Master
Agreement dated as of June 24, 2005, including the Schedule and Confirmations
incorporated therein by reference (collectively, the “Agreement”);
     WHEREAS, in accordance with Section 9(b) of the Agreement, the Parties wish
to amend certain provisions of such Agreement;
     NOW, THEREFORE, the Parties agree as follows:

1.   Additional Termination Event       Part 1(i)(ii) of the Schedule to the
Agreement is amended by deleting the amount of “US$150,000,000” in the third
line thereof and replacing it with “US$60,000,000”.   2.   Representations.    
  Each Party represents to the other Party that all of the representations made
in the Agreement by such Party are true and correct as of the date of this
Amendment and that such representations are deemed to be given or repeated by
such Party, as the case may be, as of the date of this Amendment.   3.  
Miscellaneous.

  (a)   Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.     (b)   Entire Agreement. This Amendment constitutes the entire
agreement and understanding of the Parties with respect to its subject matter
and supersedes all oral communications and prior writings (except as otherwise
provided herein) with respect thereto.

1



--------------------------------------------------------------------------------



 



  (c)   Counterparts. This Amendment may be executed and delivered in
counterparts (including by facsimile or electronic transmission), each of which
will be deemed an original.     (d)   Survival. Except as specifically and
explicitly amended hereby in this Amendment, the Agreement shall continue in
full force and effect in accordance with the provisions thereof on the date
hereof and nothing herein contained shall be construed as a waiver or
modification of existing rights under the Agreement, except as such rights are
expressly modified hereby.     (e)   Headings. The headings used in this
Amendment are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Amendment.     (f)   Governing Law. This Amendment will be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without reference to its choice of law doctrine.

[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
and delivered by their respective authorized officers as of the date appearing
in the first paragraph of this Amendment.

                      J. ARON & COMPANY       COFFEYVILLE RESOURCES, LLC    
 
                   
By:
  /s/ Susan Rudov       By:   /s/ Edward Morgan    
Name:
 
 
Susan Rudov       Name:  
 
Edward Morgan    
Title:
  Attorney in Fact       Title:   CFO    
Date:
  5/29/09       Date:   5/29/09    

3